DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 16, 18 and 20 are objected to because of the following informalities:  the phrase “SSB are” is informal.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 7, 9-12, 15, and 17, the phrase “the first indication information being configured to indicate a relative position between a CORESET of RMSI corresponding to the SSB and the SSB” is vague. It is not clear what is referred by “the SSB and the SSB”
Claims 5, 6, 8 and 13 depends on claim 1; claims 14 and 16 depends on claim 9; and claims 18-20 depend on claim 17 and are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZTE [IDS] (3GPP TSG RAN WG1 Meeting NR#3, R1-17115378).
Regarding claim 1, ZTE discloses a method for indicating relative position information of a common control resource set (CORESET) of remaining minimum system information (RMSI) (page 1, introduction: CORESET configuration of RMSI, multiplexing between RMSI and SS blocks and association between RMSI and SS blocks), for applying to a base station (multiplexing mode is selected by gNB; page 6, paragraph 1), the method comprising: 
determining indication information included in a physical broadcast channel (PBCH) of a synchronization signal block (SSB) , the indication information comprising first indication information and the first indication information being configured to indicate a relative position between a CORESET of RMSI corresponding to the SSB and the SSB (in LTE, UEs obtain information of bandwidth, and frequency domain position of RMSI PDSH within bandwidth part is informed to UEs [page 9, “Information regarding bandwidth part”], frequency domain position of RMSI CORREST should be indicated in the PBCH payload [page 9,  “frequency offset”]. Time domain start positon of corset within RMSI block should be indicated to reduce the complexity of UE RX. 1 bit can be used to indicate two configuration of the start position of CORSET within the RMSI block [page 10, “CORESET time domain location within RMSI block” and “Association between SS block and RMSI block”]); and
 sending the SSB including the indication information and the CORESET of the RMSI to user equipment (UE) (multiplexing mode is selected by gNB and informed to UEs; [page 6, paragraph 1]; multiplexing mode is selected should be decided by the gNB [page 10 “Association between SS block and RMSI block”]).

Regarding claim 9, ZTE discloses a method for obtaining a common control resource set (CORESET) of remaining minimum system information (RMSI) (page 1, introduction: CORESET configuration of RMSI, multiplexing between RMSI and SS blocks and association between RMSI and SS blocks), for applying to user equipment (UE) (multiplexing mode is selected by gNB and informed to UEs; page 6, paragraph 1), the method comprising: 
receiving a synchronization signal block (SSB) including indication information from a base station, the indication information comprising first indication information and the first indication information being configured to indicate a relative position between a CORESET 27of RMSI corresponding to the SSB and the SSB (in LTE, UEs obtain information of bandwidth, and frequency domain position of RMSI PDSH within bandwidth part is informed to UEs [page 9, “Information regarding bandwidth part”], frequency domain position of RMSI CORREST should be indicated in the PBCH payload [page 9,  “frequency offset”]. Time domain start positon of corset within RMSI block should be indicated to reduce the complexity of UE RX. 1 bit can be used to indicate two configuration of the start position of CORSET within the RMSI block [page 10, “CORESET time domain location within RMSI block” and “Association between SS block and RMSI block”]); and
obtaining the indication information from the SSB (in LTE, UEs obtain information of bandwidth, and frequency domain position of RMSI PDSH within bandwidth part is informed to UEs [page 9, “Information regarding bandwidth part”], frequency domain position of RMSI CORREST should be indicated in the PBCH payload [page 9,  “frequency offset”]).

Regarding claims 2 and 10, ZTE discloses wherein the first indication information is configured to indicate a relative position in frequency domain between the CORESET of the RMSI corresponding to the SSB and the SSB (frequency domain position of RMSI CORREST should be indicated in the PBCH payload [page 9,  “frequency offset”]).

Regarding claims 3 and 11, ZTE discloses wherein, in response to the first indication information indicating a relative position in frequency domain between the CORESET of the RMSI corresponding to the SSB and the SSB, the indication in LTE, UEs obtain information of bandwidth, and frequency domain position of RMSI PDSH within bandwidth part is informed to UEs. UEs need know the information regarding bandwidth part [page 9, “Information regarding bandwidth part”]).

Regarding claims 4 and 12 , ZTE discloses wherein the indication information further comprises third indication information, and the third indication information is configured to indicate an offset 26between the CORESET of the RMSI corresponding to the SSB and the SSB (in order to support a flexible frequency location of the CORESET, frequency domain position of RMSI CORESET should be indicated in the PBCH payload…information regarding bandwidth part can be obtained by UEs before receiving RMSI [page 9 “Frequency offset”]).

Regarding claims 5 and 13, ZTE discloses wherein the offset between the CORESET of the RMSI corresponding to the SSB and the SSB is a number of resource elements (REs) within a gap in the frequency domain between a low-frequency RE of the SSB and a high-frequency RE of the CORESET of the RMSI (see Fig. 3, page 4 “multiplexing of remaining minimum S1 and SS block and page 9 “Frequency offset”).  

see Fig. 3, page 4 “multiplexing of remaining minimum S1 and SS block and page 9 “Frequency offset”).


Regarding claims 7 and 15, ZTE discloses wherein the first indication information is configured to indicate a relative position in time domain between a CORESET of RMSI corresponding to the SSB and the SSB (the CORESET time domain can be 1-2 OFDM symbols if the first DMRS position is on the 3rd symbol (with slot-based scheduling), and otherwise 1-3 OFDM symbols [page 10; “CORESET Duration”]).  

Regarding claims 8, 16 and 18, ZTE discloses wherein the first indication information is configured to indicate whether a CORESET of RMSI corresponding to the SSB and the SSB are time division multiplexed or frequency division multiplexed (time domain start position of CORESET within RMSI block should be indicated to reduce the complexity of UE RX. 1 bit can be used to indicate two configurations of the start position of CORESET within the RMSI block [page 10 “COREST time domain location within RMSI block”]. The CORESET time domain can be 1-2 OFDM symbols if the first DMRS position is on the 3rd symbol (with slot-based scheduling), and otherwise 1-3 OFDM symbols [page 10; “CORESET Duration”]).

time domain start position of CORESET within RMSI block should be indicated to reduce the complexity of UE RX. 1 bit can be used to indicate two configurations of the start position of CORESET within the RMSI block [page 10 “COREST time domain location within RMSI block”]).

Regarding claim 20, ZTE discloses further comprising the UE configured to: receive, from the base station, the SSB including the indication information indicating whether the CORESET of the RMSI corresponding to the SSB and the SSB are time division multiplexed or frequency division multiplexed; and search for the CORESET of the RMSI in the corresponding frequency region with the minimized bits occupied by the frequency-domain information of the CORESET of the RMSI, to thereby improve searching efficiency of the CORESET of the RMSI (time domain start position of CORESET within RMSI block should be indicated to reduce the complexity of UE RX. 1 bit can be used to indicate two configurations of the start position of CORESET within the RMSI block [page 10 “COREST time domain location within RMSI block”]. The CORESET time domain can be 1-2 OFDM symbols if the first DMRS position is on the 3rd symbol (with slot-based scheduling), and otherwise 1-3 OFDM symbols [page 10; “CORESET Duration”]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of AMURU et al. (US 2020/0296656).
ZTE disclose User equipment (UE) (multiplexing mode is selected by gNB and informed to UEs; page 6, paragraph 1), comprising: 
receive a synchronization signal block (SSB) including indication information from a base station, the indication information comprising first indication information and the first indication information being configured to indicate a relative position between a CORESET of  (in LTE, UEs obtain information of bandwidth, and frequency domain position of RMSI PDSH within bandwidth part is informed to UEs [page 9, “Information regarding bandwidth part”], frequency domain position of RMSI CORREST should be indicated in the PBCH payload [page 9,  “frequency offset”]. Time domain start positon of corset within RMSI block should be indicated to reduce the complexity of UE RX. 1 bit can be used to indicate two configuration of the start position of CORSET within the RMSI block [page 10, “CORESET time domain location within RMSI block” and “Association between SS block and RMSI block”]); and 
obtain the indication information from the SSB (in LTE, UEs obtain information of bandwidth, and frequency domain position of RMSI PDSH within bandwidth part is informed to UEs [page 9, “Information regarding bandwidth part”], frequency domain position of RMSI CORREST should be indicated in the PBCH payload [page 9,  “frequency offset”]). ZTE does not show that the UE comprise a processor; and a memory device configured to store instructions executable for the processor.
AMURU teaches a method and system for handling radio link monitoring using BWP configuration. A CORESET configuration indicates RMSI locations an offset in RBs using reference SSB numerology and RMSI numerology [0191]. PBCH in SSB indicates CORRESET location as offset in RB number using the reference numerology for SS or via the numerology configured for RMSI [0256]. More specifically, AMURU teaches (Fig. 2) a user equipment (UE 200) comprises a processor 240 and a memory 250 configured to store instructions executable for the processor (0193-0194).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify ZTE with the teaching of AMURU in order to provide a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2020/0162217) discloses communication of common control block.
Li et al. (US 2020/0228275) discloses communication method and communication device.
Ly et al. (US 10,728,916) discloses designs for remaining minimum system information (RMSI) control resource set (CORESET) and other system information CORESET.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SABA. TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	August 6, 2021